EMPLOYMENT AGREEMENT

(Djordje (George) Jankovic)

This EMPLOYMENT AGREEMENT, dated December 22, 2004 (this "Agreement"), is
between NutriSystem, Inc., a Delaware corporation (the "Company"), and George
Jankovic (the "Employee").

The Company and the Employee, each intending to be legally bound by this
Agreement, agree as follows:

Employment

This Agreement is effective December 22, 2004 (the "Effective Date"). The
Employee shall be the President and Chief Operating Officer of the Company and
shall perform duties consistent with this position as are assigned by the Chief
Executive Officer or the Board of Directors of the Company (the "Board"). The
Employee shall report directly to the Chief Executive Officer and be an
executive officer of the Company.

Performance

The Employee shall devote substantially all of his business time and efforts to
the performance of his duties under this Agreement, however, the Employee may
(a) serve on civic or charitable boards or committees, (b) serve on corporate
boards as a non-employee board member and (c) manage Employee's personal
investments. The Employee must inform the Company of any corporate boards on
which he serves. The Employee cannot serve on any corporate board that would
violate the Employee's non-competition restrictions.

Term

The initial term of employment under this Agreement (the "Initial Term") begins
on the Effective Date and extends for 2 years. This Agreement renews
automatically for one year renewal terms (a "Renewal Term") unless either the
Employee or the Company gives the other party written notice of nonrenewal at
least three months before the end of the Initial Term or any Renewal Term then
in effect. The Agreement renews automatically for a 2 year Renewal Term upon a
Change of Control, as defined in Section 12, beginning on the date of the Change
of Control. The Initial Term plus any Renewal Term then in effect are the term
of this Agreement (the "Employment Term"). The Employment Term may be terminated
early as provided in Sections 7 through 12 of this Agreement.

Salary

The Employee's annual salary (the "Salary") is payable in installments when the
Company customarily pays its officers (but no less often than twice per month).
The Salary is at the initial rate of $225,000 (the "Initial Salary"). The Board
or the Compensation Committee shall review the Salary at least once a year. The
Salary shall never be less than the Initial Salary.

Bonus

The Employee shall be entitled to participate in any bonus programs established
by the Board or the Compensation Committee for executive officers generally. The
Employee's target bonus shall be up to 50% of the Salary (the "Target Bonus").
All bonus programs, as well as the goals for achieving the Target Bonus, are at
the discretion of the Board or the Compensation Committee.

Confidential Information, Non-Competition and Non-Solicitation

The Employee agrees to continue to be covered by the terms of the Employment,
Confidential Information, Invention and Non-Competition Agreement that the
Employee entered into with the Company.

Death

If the Employee dies during the Employment Term, then the Employment Term shall
terminate, and thereafter the Company shall not have any further liability or
obligation to the Employee, the Employee's executors, administrators, heirs,
assigns or any other person claiming under or through the Employee, except (a)
that the Employee's estate shall receive any unpaid Salary that has accrued
through the date of termination, and (b) the Employee's outstanding options are
accelerated for an additional period of 6 months that is applied between
scheduled vesting dates to accelerate vesting on the pro rata portion of the
option vesting schedule using a monthly basis instead of the scheduled vesting
dates.

Total Disability

If the Employee becomes "totally disabled," then the Employment Term shall
terminate, and thereafter the Company shall have no further liability or
obligation to the Employee hereunder, except as follows: the Employee shall
receive (a) any unpaid Salary that has accrued through the date of termination,
(b) continued Salary for 3 months following the date the Employee is considered
totally disabled, and (c) whatever benefits that he may be entitled to receive
under any then existing disability benefit plans of the Company.

The term "totally disabled" means: (a) if the Employee is considered totally
disabled under the Company's group disability plan in effect at that time, if
any, or (b) in the absence of any such plan, under applicable Social Security
regulations.

Termination for Cause

The Company may terminate the Employee for "cause" immediately upon notice from
the Company. If the Employee is terminated for "cause", then the Employment Term
shall terminate and thereafter the Company shall not have any further liability
or obligation to the Employee, except that the Employee shall receive any unpaid
Salary that has accrued through the date of termination.

The term "cause" means: (a) the Employee is convicted of a felony, or (b) in the
reasonable determination of the Board, the Employee has done any one of the
following: (1) committed an act of fraud, embezzlement, or theft in connection
with the Employee's duties in the course of his employment with the Company, (2)
caused intentional, wrongful damage to the property of the Company, (3)
materially breached (other than by reason of illness, injury or incapacity) the
Employee's obligations under this Agreement or under any written
confidentiality, non-competition, or non-solicitation agreement between the
Employee and the Company, that the Employee shall not have remedied within 30
days after receiving written notice from the Board specifying the details of the
breach, or (4) engaged in gross misconduct or gross negligence in the course of
the Employee's employment with the Company.

Termination by the Employee

The Employee may terminate this Agreement by giving the Company written notice
of termination one month in advance of the termination date. The Company may
waive this notice period and set an earlier termination date. If the Employee
terminates this Agreement, then on the termination date, the Employment Term
shall terminate and thereafter the Company shall have no further liability or
obligation to the Employee under this Agreement, except that the Employee shall
receive any unpaid Salary that has accrued through the termination date. After
the termination date, the Employee shall be required to adhere to the covenants
against non-competition and non-solicitation described in Section 6 of this
Agreement.

Termination without Cause by the Company

The Company may terminate the Employee without "cause" by giving the Employee
written notice of termination one month in advance of the termination date. The
Employee may waive this notice period and set an earlier termination date. If
the Employee is terminated without "cause," then the Employment Term shall
terminate and thereafter the Employee shall be entitled only to the following
under this Agreement:

 1. the Employee's group healthcare, group life and AD&D coverage will be
    continued for one year, to be paid in full by the Company, and
 2. the Employee's covenants against non-competition and non-solicitation (as
    described in Section 6 of this Agreement) shall be reduced to a 6 month
    period from the termination date, from 12 month period contained in Section
    6 of this Agreement, and
 3. all unvested options granted to the Employee in 2003 will fully accelerate,
    and
 4. all options granted in 2003 that are vested (including accelerated vesting)
    at termination will remain exercisable for 5 years after termination of
    employment, but not longer than the total life of the options, and
 5. the Employee will not receive any bonus payments, and
 6. the Employee and the Company will enter into a mutual general release.

Change of Control

During the 2 year period after a Change of Control, if the Company terminates
the Employee without cause, or if the Employee terminates this Agreement for
"Good Reason" by giving the Company written notice of termination one month in
advance of the termination date (which the Employee shall have the right to do
during this 2 year period), then:

(1) all the rights, benefits and obligations under Section 11 of this Agreement
for termination without "cause" by the Company shall apply, and

(2) the Company will pay the Employee a lump sum payment (the "Change of Control
Payment") equal to: (a) 100% of the Target Bonus for the year in which the
termination occurs, plus (b) one year of the Salary.

The term "Change of Control" means:

(a) any sale, lease, exchange, or other transfer of all or substantially all of
the assets of the Company to any other person or entity other than a
wholly-owned subsidiary of the Company (in one transaction or a series of
related transactions),

(b) dissolution or liquidation of the Company,

(c) when any person or entity, including a "group" as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Company's voting securities (based upon
voting power) and if the share price is at least $2 per share (proportionately
adjusted for any increase or decrease in the number of issued shares of common
stock resulting from a stock split, reverse stock split or stock dividend), or

(d) any reorganization, merger, consolidation, or similar transaction or series
of transactions that results in the record holders of the voting stock of the
Company immediately prior to such transaction or series of transactions holding
immediately following such transaction or series of transactions less than 50%
of the outstanding shares of any of the voting securities (based upon voting
power) of any one of the following: (1) the Company, (2) any entity which owns
(directly or indirectly) the stock of the Company, (3) any entity with which the
Company has merged, or (3) any entity that owns an entity with which the Company
has merged.

The term "Good Reason" means:

(a) the transfer, without the Employee's prior written consent, to a location
that is more than 50 miles from the Employee's principal place of business
immediately preceding the transfer,

(b) a material reduction of the Employee's authority, duties or responsibilities
after the Employee has provided the Company with reasonable notice and an
opportunity to cure,

(c) any failure of the Company materially to comply with and satisfy the terms
of this Agreement, or

(d) the nonrenewal of this Agreement by the Company.

Parachute Payment

Notwithstanding anything to the contrary in this Agreement, if the Employee is a
"disqualified individual" (as defined in Section 280G(c) of the Code), and any
severance benefit provided for in this Agreement, together with any other
payments which Employee has the right to receive from the Company and its
affiliates, would constitute a "parachute payment" (as defined in Section
280G(b)(2) of the Code), then Severance Payment together with the Change of
Control Payment provided hereunder shall be either:

(a) reduced (but not below zero) so that the present value of such total amounts
received by Employee will be one dollar ($1.00) less than three times the
Employee's "base amount" (as defined in Section 280G of the Code) and so that no
portion of such amounts received by the Employee shall be subject to the excise
tax imposed by Section 4999 of the Code or

(b) paid in full,

whichever of (a) or (b) produces the better net after-tax position to the
Employee (taking into account any applicable excise tax under Section 4999 of
the Code and any applicable income tax).

The determination as to whether any such reduction in the amount of the
severance benefit is necessary shall be made initially by the Company in good
faith. If a reduced payment is made and through error or otherwise that payment,
when aggregated with other payments from the Company (or its affiliates) used in
determining if a "parachute payment" exists, exceeds one dollar ($1.00) less
than three times the Employee's base amount, then the Employee shall immediately
repay such excess to the Company upon notification that an overpayment has been
made.

Governing Law

This Agreement is governed by Pennsylvania law.

Entire Agreement; Amendments

This Agreement sets forth the entire understanding among the parties hereto, and
shall supercede all prior employment, severance and change of control agreements
and any related agreements that the Employee has with the Company or any
subsidiary, or any predecessor company.

This Agreement may not be modified or amended in any way except by a written
amendment executed by the Employee and the Company.

No Assignment

All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit and be enforceable by the respective heirs,
representatives, successors (including any successor as a result of a merger or
similar reorganization) and assigns of the parties hereto, except that the
duties and responsibilities of the Employee hereunder are of a personal nature
and shall not be assignable in whole or in part by the Employee.

[Remainder of this page intentionally left blank]

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
hereunto duly executed this Employment Agreement as of the day and year first
written above.



NutriSystem, INC:

By: /s/ Michael J. Hagan

Name: Michael J. Hagan

Title: Chief Executive Officer

EMPLOYEE:

/s/ Djordje Jankovic

Name: Djordje Jankovic

 





 